DISSENTING OPINION
SWAN, J.,

dissenting.

SUMMARY
We lack jurisdiction in this case. The Revised Organic Act (“ROA”) does not grant us jurisdiction. The Virgin Islands Code does not grant us jurisdiction. The text and provisions of the Convention on the Recognition and Enforcement of Foreign Arbitral Awards (“Convention”) do not grant us jurisdiction. The Restatement (Third) of Foreign Relations Law of the United States does not grant us jurisdiction. No part of the United States Code grants us jurisdiction. Specifically, Chapter 2 of Title 9 of the United States Code does not grant us jurisdiction. The *193presumption of concurrent jurisdiction with the District Court does not grant us jurisdiction. The presumption against extraterritorial application of our territorial statutes militates against our having jurisdiction. Therefore, I dissent and would dismiss this appeal, would vacate the Superior Court’s judgment, and would instruct that court to dismiss the complaint pursuant to Rule 12 of the Federal Rules of Civil Procedure.
This case involves a dispute concerning an international commercial agreement with an arbitration clause that was consummated among parties of different nationalities. Chapter 2 of Title 9 of the United States Code pertaining to international arbitration controls the parties’ dispute. In Chapter 2, the Congress of the United States vested jurisdiction to adjudicate the parties’ dispute in congressionally created courts within United States territories, pursuant to section 460, Title 28, of the United States Code. Accordingly, I would also vacate the Superior Court’s attorney’s fee award and instruct the trial court to simultaneously dismiss the request for attorney’s fees.
I. INTRODUCTION
This case involves an international commercial agreement with an arbitration clause that was consummated among parties of different nationalities. The parties chose the laws of the Cayman Islands, a territory of the United Kingdom, for any dispute resolution. The United States of America has enacted a special statute to address disputes arising under the parties’ agreement. In the statute, the Congress of the United States entrusted jurisdiction to courts created by the United States Congress. I failed to uncover any territorial law explicitly granting Virgin Islands territorial courts jurisdiction over an arbitration clause in an international commercial agreement. Therefore, I conclude that this Court must vacate the orders of the Superior Court and instruct that court to dismiss Plaintiff’s complaint for lack of subject matter jurisdiction pursuant to Rule 12(b)(1) of the Federal Rules of Civil Procedure. Similarly, because a court without jurisdiction cannot award attorney’s fees, this appeal must be dismissed and the case remanded to the Superior Court for that court to dismiss Appellee’s motion for attorney’s fees. See Skaff v. Meridien North America Beverly Hills, LLC, 506 F.3d 832, 837 (9th Cir. 2007) (“A court that lacks jurisdiction at the outset of a case lacks the authority to award attorneys’ fees.”).
*194In the residuum of this opinion, I will explain these conclusions in greater detail. First, I state the facts and history necessary for an understanding of this dispute. Second, I examined the pertinent arbitration statute and compared its provisions with the parties’ agreement. Third, I examined the jurisdictional statutes of Title 9 of the United States Code and the jurisdictional statutes of the Superior Court. Fourth, I enumerated several reasons which explicate my position that while we are absolutely in favor of our national policy compelling arbitration, a Chapter 2 action under the federal arbitration law must be commenced and be prosecuted in a federal forum. For this case, the federal forum is the District Court of the Virgin Islands, a court established by the United States Congress.
II. FACTS AND PROCEDURAL HISTORY
Franklin Martinez (“Martinez” or “Appellant”) initiated an action against Columbian Emeralds, Inc. (“Columbian Emeralds” or “Appellee”), alleging a breach of the parties’ contract (J.A. at 1 & 2.) Martinez is a dual citizen of Switzerland and Columbia. (Id.) Colombian Emeralds, a Virgin Islands corporation, owns a condominium unit (“Unit L 40”) in the Virgin Islands. (Id.) Colombian Emeralds is a wholly owned subsidiary of Young Caribbean Jewellery Company Limited (“YCJ”), a Cayman Islands corporation. (Id. at 2; id. at 29.) Martinez and another entity, Seahorse Foundation, a Turks and Caicos corporation, own YCJ. (Id. at 24.) The parties1 executed an October 10, 1992 shareholders agreement and stock purchase agreement. (Id. at 24.) The agreement contains a choice of law provision in which the parties agreed that any dispute among them would be settled according to the laws of the Cayman Islands and that the parties would arbitrate any dispute in the Cayman Islands. (J.A. at 28.) The agreement provides for Stephen Crane (“Crane”) and YCJ to make certain payments to Martinez, including transferring Colombian Emeralds’ condominium unit to Martinez upon completion of agreed conditions. (J.A. at 29.)
*195It is indisputable that the parties’ agreement is the basis of this action. (J.A. at 2; J.A. at 19.)2 Paragraph 12 of the parties’ agreement addresses the procedure for resolution of any dispute:
12. In the event any dispute arises under the terms of this agreement, it will be resolved by arbitration in the Cayman Islands, West Indies, and the law of the Cayman Islands shall prevail. Crane shall be considered to be one party for purpose of arbitration and Martinez the other party. Each party shall appoint one arbitrator and notify the other of such appointment within 10 days after written request from the other.
(J.A. at 28) (emphasis added.)
Specifically, the cornerstone of this case is a dispute emanating from paragraph eighteen of the parties’ agreement. The paragraph provides:
18. Upon the payment to Martinez of all of the sums due and owing under the terms of this agreement and the fulfillment of all obligations by Crane and YCJ, Crane and YCJ shall cause an apartment described as parcel no. 40 Leeward Way, Cowpet Bay, St. Thomas, U.S. Virgin Islands, presently owned by Colombia Emeralds, Inc., a subsidiary of YCJ, to be transferred, conveyed and set over to Martinez, free and clear of all encumbrances.
(J.A. at 29.)
In his complaint, Martinez alleged that he received information from an undisclosed source that Columbian Emeralds was about to sell Unit L 40. (J.A. at 2.) Unit L 40 is the same property that the parties contracted to have transferred over to Martinez pursuant to Paragraph 18 of the *196contract. Therefore, Martinez sought an injunction from the Superior Court, enjoining the listing and/or sale of Unit L 40 to a third person. (Id.) Martinez also sought attorney’s fees, court cost, and such other and further relief that the trial court deemed just.3
The Superior Court’s January 2, 2007 order granted Colombian Emeralds’ motion to dismiss this case. The order not only directed that Martinez’s complaint be dismissed, but also denied Colombian Emeralds’ motion to deem its motion to dismiss conceded, and granted Colombian Emeralds’ request for attorney’s fees. (J.A. 105-06.) Subsequently, Martinez filed a motion for the Superior Court to reconsider its January 2, 2007 order, together with an application for a stay. (J.A. at 109.) On January 24, 2007, the Superior Court dismissed both Martinez’s motion and his application for a stay. (J.A. at 126.) This appeal ensued. After oral argument, the Court ordered further briefing from the parties. Both parties agreed that the Convention applied to this dispute but stated that the Superior Court had jurisdiction to entertain this action.
III. THIS COURT’S JURISDICTION
Section 32(a), Title 4 of the Virgin Islands Code4, Act No. 6687 of the Virgin Islands legislature, and approved October 29, 2004, grants this Court its jurisdiction. Act No. 6687 provides in pertinent part “(a) the Supreme Court shall have jurisdiction over all appeals arising from final judgments, final decrees or final orders of the Superior Court, or as otherwise provided by law.” The mandate in section 32(a) is buttressed by the language in section 33(a) of Title 4, which states “(a) Appealable judgments and orders to the Supreme Court shall be available only upon the entry of a final judgment in the Superior Court from which appeal or application for review is taken.” The Superior Court has “original jurisdiction over all civil actions,” pursuant to section 76(a), Title 4, of the Virgin Islands Code.
Therefore, our jurisdiction over this case is precipitated by the Superior Court entering a valid final judgment. See United States v. Cotton, 535 U.S. 625, 630, 122 S. Ct. 1781, 152 L. Ed. 2d 860 (2002) (“[S]ubject*197matter jurisdiction, because it involves a court’s power to hear a case, can never be forfeited or waived.”); see also Am. Nat’l Red Cross v. S.G., 505 U.S. 247, 255, 112 S. Ct. 2465, 120 L. Ed. 2d 201 (1992); FW/PBS, Inc. v. Dallas, 493 U.S. 215, 231, 110 S. Ct. 596, 107 L. Ed. 2d 603 (1990) (“[Cjourt has a special obligation to satisfy itself not only of its own jurisdiction, but also that of the lower courts in a cause under review, even though the parties are prepared to concede it.”) (internal quotations and parentheses omitted). See generally 4 Am. Jur. 2d Appellate Review § 75 (Westlaw 2008) (“When a lower court does not have jurisdiction over the case before it, an appellate court also lacks jurisdiction to review the merits of the claim.”).
The federal statute that undisputedly governs jurisdiction for the parties’ dispute is Title 9, section 203 of the United States Code which provides:
An action or proceeding falling under the Convention shall be deemed to arise under the laws and treaties of the United States. The district courts of the United States (including the courts enumerated in section 460 of Title 28) shall have original jurisdiction over such an action or proceeding, regardless of the amount in controversy, (emphasis added).
It is compellingly noteworthy that section 203 includes the phrases; “arise under the laws and treaties of the United States,” “the district courts of the United States,” and “shall have original jurisdiction over such an action or proceeding.” Section 460, Title 28 of the United States Code enumerates “each court created by Act of Congress in a territory which is invested with any jurisdiction of a district court of the United States, and to the judges thereof . . . .” Section 460 neither enumerates nor includes the Superior Court in its application. Rather, section 460 explicitly articulates “courts created by Acts of Congress” and “jurisdiction of a district court of the United States or federal courts.” Importantly, it is instructive that section 203 includes mandatory language such as “shall be deemed to arise under the laws and treaties of the United States” and “shall have original jursidction.”
IV. THE ISSUE
The pivotal issue is whether the Superior Court of the Virgin Islands has jurisdiction to enforce a contract with an international arbitration *198clause in the Cayman Islands, a territory of the United Kingdom, pursuant to the Convention, notwithstanding that Title 9, section 203 of the United States Code limits original jurisdiction to congressionally created courts in United States territories and notwithstanding Title 1, section 2, of the Virgin Islands Code, which limits the application of Virgin Islands territorial courts’ jurisdictional statutes to “throughout the territory of the Virgin Islands.”
V. STANDARDS OF REVIEW
An appellate court must satisfy itself that the courts hierarchically below it have jurisdiction to enter a final order. FW-PBS, Inc., DBA Paris Adult Bookstore, II v. City of Dallas, 493 U.S. 215, 231, 110 S. Ct. 596, 107 L. Ed. 2d 603 (1990). (“[C]ourt has a special obligation to satisfy itself not only of its own jurisdiction, but also that of the lower courts in a cause under review, even though the parties are prepared to concede it.”) (internal quotations and parentheses omitted). Even if the parties do not raise the issue of jurisdiction, an appellate court “has both the inherent authority and a continuing obligation to assess whether it has jurisdiction over a case or controversy before rendering a decision on the merits.” Ehleiter v. Grapetree Shores, Inc., 482 F.3d 207, 211, 48 V.I. 1034 (3d Cir. 2007).
If satisfied of our jurisdiction to review the parties’ case, we will proceed to review de novo the Superior Court’s interpretation of the Convention. See Certain Underwriters at Lloyd’s London v. Westchester Fire Ins. Co., 489 F.3d 580, 584 (3d Cir. 2007); Admart AG v. Stephen and Mary Birch Found., Inc., 457 F.3d 302, 307 (3d Cir. 2006). After assessing jurisdiction over this case, I conclude that the Superior Court lacks subject matter jurisdiction to address the merits of the parties’ dispute. See, e.g., United States v. Cotton, 535 U.S. 625, 630, 122 S. Ct. 1781, 152 L. Ed. 2d 860 (2002) (“[Sjubject-matter jurisdiction, because it involves a court’s power to hear a case, can never be forfeited or waived.”). Commencing with the next section, and in greater detail, I discuss the inevitability of my opinion that both the Superior Court of the Virgin Islands and the Supreme Court of the Virgin Islands (collectively “territorial courts”) lack jurisdiction over this case.
*199VI. BACKGROUND
The Virgin Islands, a territory of the United States, favors our national policy towards arbitration.5 Concomitantly, we acknowledge the compelling policy in favor of arbitration when international arbitration agreements are involved. See, e.g., Mitsubishi Motors Corp. v. Soler Chrysler Plymouth, Inc., 473 U.S. 614, 631, 105 S. Ct. 3346, 87 L. Ed. 2d 444 (1985) (the presumption carries “special force” in international commerce); China Minmetals Materials Imp. and Exp. Co., Ltd. v. Chi Mei Corp., 334 F.3d 274, 281-282 (3d Cir. 2003) (noting the special force of the presumption for arbitration); E.I. DuPont de Nemours and Co. v. Rhone Poulenc Fiber and Resin Intermediates, S.A.S., 269 F.3d 187, 194 (3d Cir. 2001) (“presumption in favor of arbitration carries ‘special force’ when international commerce is involved, because the United States is also a signatory to the Convention on the Recognition and Enforcement of Foreign Arbitral Awards.”) (quoting 473 U.S. at 631). “[T]he national policy favoring arbitration . . . places arbitration agreements on equal *200footing with all other contracts.” Buckeye Check Cashing, Inc. v. Cardegna, 546 U.S. 440, 443, 126 S. Ct. 1204, 163 L. Ed. 2d 1038 (2006).
Courts routinely dismiss cases when they lack jurisdiction, because an order entered by a court without jurisdiction is a nullity. Fed. R. Civ. P. 12(h)(3); See, e.g., Office of Senator Mark Dayton v. Hanson, 550 U.S. 511, 512, 127 S. Ct. 2018, 2019, 167 L. Ed. 2d 898 (2007) (“Because we do not have jurisdiction ... we dismiss the appeal.”). Therefore, a court’s dismissal of a case because it lacks jurisdiction is hardly hostility towards arbitration. Indeed, an order by a court without jurisdiction is no less void as one hostile to arbitration. See, e.g., Buffalo Forge Co. v. United Steelworkers of Am., AFL-CIO., 428 U.S. 397, 410, 96 S. Ct. 3141, 49 L. Ed. 2d 1022 (1976) (trial court’s injunction favorable to arbitration vacated because court lacked jurisdiction to issue injunctive relief).
In the following subsections, I expound why Chapter 2 of Title 9 controls this dispute. Thereafter, I explain how this law applied to Martinez when he filed his complaint and why a court with jurisdiction must refer the case for arbitration without imposing further directives. After reviewing the plain language of the applicable statutes and their legislative history, I conclude that the Superior Court lacks jurisdiction to order arbitration in the Cayman Islands, involving a dispute emanating from an international agreement. Next, I begin with the structure of America’s arbitration legislation and the interrelationships between its sections. However, it is crucial that the differences between Chapter 1 and Chapter 2 of Title 9 of the United States Code be punctiliously observed.
A. Title 9 of the United States Code and its Three Interrelated Arbitration Chapters
Title 9 of the United States Code codifies the entire body of federal law on arbitration. 9 U.S.C. § 1 et seq. There are three separate, interrelated chapters of title 9. Id. Chapter 1 contains the original arbitration statute enacted by Congress in 1925 and incorporates sections 1 through 16 of Title 9 (“Chapter l”).6 Chapter 2, enacted in 1970, consists of sections 201 to 208 of Title 9 (“Chapter 2”), and implements the provisions of the United Nations Convention on the Recognition and Enforcement of *201Foreign Arbitral Awards.7 Chapter 3, enacted in 1990 implements the Inter-American Convention on Commercial Arbitration of 1975, and consists of sections 301 to 307 of Title 9 (“Chapter 3”).8 Rather than amend Chapter 1 of Title 9, and risk unsettling the well entrenched jurisprudence of Chapter 1, Congress enacted Chapter 2 as a separate chapter. See McDermott Intern., Inc. v. Lloyds Underwriters of London, 944 F.2d 1199, 1208 (5th Cir. 1991). Congress replicated this legislative *202approach in Chapter 2 when it subsequently enacted Chapter 3 of Title 9 in 1990.
Chapter 2 is a confluence of diplomatic efforts and domestic legislation. The President of the United States negotiated the terms of Chapter 2 pursuant to his treaty power.9 The United States Senate gave its traditional advice and consent to the treaty on October 4, 1968.10 Subsequently, Congress buttressed the President’s efforts by adopting and enacting Chapter 2 of the Federal Arbitration Act (“FAA”).11 The law that resulted, Chapter 2, is an integral part of the highest law of the land.12 See Sedco, Inc. v. Petroleos Mexicanos Mexican Nat. Oil Co. (Pemex), 767 F.2d 1140, 1145 (5th Cir. 1985) (“Congress then adopted enabling legislation to make the Convention the highest law of the land.”). Therefore, the provisions of Chapter 2, according to its terms, supersede all prior inconsistent rules of law on the same subject. Id.
I am cognizant that there is confusion regarding the use of the FAA and the Convention. Sometimes courts have indicated that the Convention or Chapter 2 is a part of the FAA or Chapter 1, and use various names to refer to Chapter 2.13 Actually, the three individual but interrelated *203chapters of Title 9 constitute the corpus of federal arbitration law. See generally 9 U.S.C. chapts. 1, 2, & 3.
The three chapters are interrelated in significant ways pertinent to this case. For example, Chapters 2 and 3 incorporate the provisions of Chapter 1 provided the provisions of Chapter 1 do not conflict with the Conventions. See 9 U.S.C. §§ 208, 307. Pivotal to an inquiry into our jurisdiction is that in both Chapters 2 and 3, a court’s power to compel arbitration is enunciated in identical language. See 9 U.S.C. §§ 206, 303 (“A court having jurisdiction under this chapter may direct the arbitration be held in accordance with the agreement at any place therein provided for, whether that place is within or without the United States.”). When a dispute is actionable under both Chapter 2 and 3, the former controls, unless a majority of the signatories to the arbitration agreement are members of the Organization of American States (OAS)14 who have acceded to the Inter-American Convention15, in which case the latter controls.16
Colombia, Martinez’s country, is a member of the “OAS” which has acceded to the Inter-American Convention. 5'eehttp://www.state.gov/ *204p/wha/rls/fs/2008/103315.htm (listing members of the Organization); http:// www.sice.oas.org/dispute/comarb/iacac/iacac2e.asp (listing countries that have acceded to the Inter-American Convention). Since Martinez is the sole signatory to the parties’ agreement who is a citizen of an OAS and an Inter-American Convention country, Chapter 2 of the FAA controls this dispute. There are four signatories to the parties’ agreement. However, because Martinez is a dual citizen of Columbia and Switzerland, there are five countries whose citizens signed the agreement. Therefore, irrespective of Crane’s nationality, the applicable Chapter for resolving this dispute would not be impacted. To illustrate, if Crane is a citizen of the United States, he would be the second signatory from a country that is a member of the OAS that has acceded to the Inter-American Convention. Should Crane be a dual citizen of the United States of America and of another member country of the OAS that has acceded to the Inter-American Convention, there would be three signatories from such countries and three signatories from non-OAS states which is not a majority. Four signatories from OAS countries that have acceded to the Inter-American Convention are needed for Chapter 3 of Title 9 to apply. Therefore, Chapter 2 is applicable to this dispute.
Title 9 U.S.C. § 208 provides that “Chapter 1 applies to actions and proceedings brought under this chapter to the extent that chapter is not in conflict with this chapter or the Convention as ratified by the United States.” Consequently, if the Superior Court has no jurisdiction under Chapter 2’s jurisdictional provisions, then Chapter 1 cannot be invoked to grant the Superior Court jurisdiction in this case.
B. Chapter 2 of the Federal Arbitration Act is the Applicable Law in this Dispute
Any qualifying international arbitration agreement among persons of different nationalities “shall be enforced in United States courts in *205accordance with” Chapter 2 of the FAA. See 9 U.S.C. § 201.17 Section 201’s pronouncement that “the ‘Convention on the Recognition and Enforcement of Foreign Arbitral Awards of June 10, 1958, shall be enforced in United States courts in accordance with this chapter,’ . . . demonstrates that Congress knows how to accord domestic effect to international obligations when it desires such a result.” Medellin v. Texas, 552 U.S. 491, 128 S. Ct. 1346, 1366, 170 L. Ed. 2d 190 (2008). Section 202 of the Convention, which governs the type of “agreement or award falling under the convention,” provides:
An arbitration agreement or arbitral award arising out of a legal relationship, whether contractual or not, which is considered as commercial, including a transaction, contract, or agreement described in section 2 of this title [i. e. title 9], falls under the Convention. An agreement or award arising out of such a relationship which is entirely between citizens of the United States shall be deemed not to fall under the Convention unless that relationship involves property located abroad, envisages performance or enforcement abroad, or has some other reasonable relation with one or more foreign states. For the purpose of this section a corporation is a citizen of the United States if it is incorporated or has its principal place of business in the United States.
9 U.S.C. § 202.
Section 2 of Chapter 1, provides:
§ 2. Validity, irrevocability, and enforcement of agreements to arbitrate A written provision in any maritime transaction or a contract evidencing a transaction involving commerce to settle by arbitration a controversy thereafter arising out of such contract or transaction, or the refusal to perform the whole or any part thereof, or an agreement in writing to submit to arbitration an existing controversy arising out of such a contract, transaction, or refusal, shall be valid, irrevocable, and enforceable, save upon such grounds as exist at law or in equity for the revocation of any contract. (Emphasis supplied).
*206Section 202 of Chapter 2, which incorporates section 2 of Chapter 1, provides a mechanism for enforcing our policy of arbitration when the agreement is international. In deciding that an international contract is governed by Chapter 2, a court must determine that four elements exist in the agreement. Admart AG v. Stephen and Mary Birch Found., Inc., 457 F.3d 302, 307 (3d Cir. 2006). First, there must be a written agreement between the parties to arbitrate the dispute. Second, the jurisdiction chosen by the parties for the arbitration of their dispute must be a country that is a signatory to the New York Convention. Third, the dispute must arise from commercial legal relationship whether contractual or not. Fourth, at least one party to the arbitration agreement is not an American citizen. 9 U.S.C. § 202. If the agreement is within the scope of Chapter 2 of the FAA, the court must compel arbitration, unless the agreement is not otherwise valid. 9 U.S.C. § 206. I will apply these four elements to the parties’ shareholders agreement and stock purchase agreement.
1. The Parties’ Written Agreement Covers the Subject of the Dispute
Paragraph 12 of the parties’ written shareholders agreement and stock purchase agreement provides for arbitration in the Cayman Islands. Undeniably, the parties’ dispute is one expressly originating from Paragraph 18 of the same agreement. Therefore, the parties’ written agreement addresses their dispute. Accordingly, their agreement qualifies as a foreign arbitration agreement within the context and provisions of section 202, Title 9 of the United States Code.
2. New York Convention is Applicable to the Cayman Islands
Paragraph 12 of the parties’ agreement provides for arbitration in the Cayman Islands, a territory of the United Kingdom, which is a signatory to the New York Convention. The applicability of the New York Convention took effect in the Cayman Islands on November 26, 1980,18 twelve years before the parties’ October 10, 1992 shareholders agreement and stock purchase agreement. Therefore, Chapter 2 of Title 9 applies to the parties’ agreement.
*2073. The Parties’ Dispute Arose out of a Commercial Legal Relationship
The subject of the agreement is a commercial legal relationship, because it involves the purchase and sale of stock in a corporation that transacts “business through subsidiary corporations throughout the Caribbean area.” (J.A. at 24.) The agreement required the payment of certain monies and real estate in order to complete the transaction. (Id. at 2.) The dispute arose because Martinez complains that not only has Columbian Emeralds failed to make the necessary payments, but it has listed Unit L 40 for sale, which is the same property to be used for satisfying Columbian Emeralds’ payment obligations to him under Paragraph 18 of the parties’ agreement. (Id. at 2.)
Specifically, to create a legal relationship, a corporation must enter agreements through its agents. See, e.g., Braswell v. United States, 487 U.S. 99, 108 S. Ct. 2284, 101 L. Ed. 2d 98 (1988) (“Artificial entities such as corporations may act only through their agents. . . .”). Demonstrating that the parties contemplated a legal relationship, Crane signed the agreement twice: with one signature, he binds himself personally to the agreement; and with the other, as an agent, binding YCJ, an artificial entitity. (J.A. at 24.) Martinez signed personally and Robert B. Cordes signed on behalf of Seahorse Foundation, another artificial entity. Therefore, it is unmistakable that there exists a legal, contractual relationship among the parties. However, to be meaningful for purposes of Chapter 2, the parties’ relationship must also be “commercial.”
“[A] legal relationship [that is] commercial includ[es] a transaction, contract, or agreement described in section 2 of [Title 9].” § 202. “Commerce” means “[t]he exchange of goods and services.” Blacks Law Dictionary 285 (2004). Therefore, the parties’ shareholder agreement and stock purchase agreement which involves the exchange of stock by Martinez and Crane or Columbia Emeralds was a commercial activity. Essentially, the sale of stock by Martinez, upon the payment of monies and other consideration, and the purchase of the stock by Crane or Columbia Emeralds, is a commercial legal relationship. See, e.g., CanWest Global Commc’n Corp. v. Mirkaei Tikshoret Ltd., 9 Misc.3d 845, 861, 804 N.Y.S.2d 549, 563 (N.Y.Sup. 2005) (“There is no question that the underlying transaction for the purchase of and subsequent transfer of shares ... is commercial.”); Marchetto v. DeKalb Genetics Corp., 711 *208F. Supp. 936, 939 (N.D.Ill. 1989) (dispute over a shareholder and stock purchase agreement arises out of a commercial legal relationship). Cf. Siderius, Inc. v. Compania de Acero del Pacifico, S.A., 453 F. Supp. 22, 24 (D.C.N.Y. 1978) (purchase and sale of goods is a “classical commercial relationship”). I next address the nationalities of the parties to the arbitration agreement, which is necessary for determining whether the Convention applies.
4. No More Than One United States Citizen is Signatory to the Arbitration Agreement
For Chapter 2 to apply, at least one signatory to the parties’ agreement must not be a United States citizen. In the parties’ agreement, it appears that no signatory to the agreement is a United States citizen. Martinez is both a citizen of Switzerland and Colombia Seahorse Foundation is a Turks and Caicos corporation and citizen. Young Caribbean Jewelry Company Limited is a Cayman Islands corporation and citizen. Crane’s nationality is not stated, but it is irrelevant in our analysis. See supra IV (A). Although not a signatory to the arbitration agreement, Columbian Emeralds correctly admits that the agreement is binding upon it. See, e.g., E.I. DuPont de Nemours & Co., 269 F.3d at 195 (arbitration agreements are binding on non-signatory affiliate corporations.). It is critical that nationality, rather than the locus or location of the property involved in the parties’ agreement, is the relevant consideration for determining a court’s jurisdiction under Chapter 2. See § 202. Therefore, the location of Unit L 40 in this jurisdiction is irrelevant in our assessment of the Superior Court’s jurisdiction over this case.
All the elements necessary for the compulsory operation of Chapter 2 are present in this case. Therefore, the parties’ October 10, 1992 shareholders agreement and stock purchase agreement contains a valid and enforceable arbitration agreement, which must be enforced in the Cayman Islands, according to Chapter 2, by a court with jurisdiction. I find nothing in the agreement that would remotely suggest that the agreement is null, void, inoperable or incapable of being performed and enforced under Article II (3) of the New York Convention. Nevertheless, the Superior Court of the Virgin Islands cannot compel arbitration, because it lacks jurisdiction to order arbitration in the Cayman Islands, a territory of the United Kingdom. To be succinct, an order by the Superior Court to enforce arbitration in the Cayman Islands pursuant to the parties’ *209shareholders agreement and stock purchase agreement is an extraterritorial exercise of the powers of the Superior Court.
VII. A COURT WITH JURISDICTION PURSUANT to SECTION 206 of THE CHAPTER 2 and ARTICLE II (3) of THE CONVENTION MUST ENFORCE ARBITRATION BY DISMISSING or ORDERING a STAY
I find that when the Convention is applicable to an international arbitration contract, a court with jurisdiction must refer the case for arbitration according to the parties’ agreement.
Article II, section 3, of the Convention provides that:
The court of a Contracting State, when seized of an action in a matter in respect of which the parties have made an agreement within the meaning of this article, shall, at the request of one of the parties, refer the parties to arbitration, unless it finds that the said agreement is null and void, inoperative or incapable of being performed. (Emphasis added).19
The critical operative section of the Convention that is applicable to federal law through Chapter 2 is section 206. This section provides that: “[a] court having jurisdiction under this chapter may direct that arbitration be held in accordance with the agreement at any place therein provided for, whether that place is within or without the United States. Such court may also appoint arbitrators in accordance with the provisions of the agreement.” 9 U.S.C. §206.
Although section 206’s “may direct” language could lead to the belief that the court with jurisdiction has discretion to refer the parties to arbitration, there is no discretion. See, e.g., McCreary Tire & Rubber Co. v. CEAT S.p.A., 501 F.2d 1032, 1037 (3d Cir. 1974) (“There is nothing discretionary about article II (3) of the Convention. It states that [trial] courts shall at the request of a party to an arbitration agreement refer the *210parties to arbitration.”). Cooper v. Ateliers de la Motobecane, S.A., 57 N.Y.2d 408, 414, 442 N.E.2d 1239, 1242, 456 N.Y.S.2d 728, 731 (N.Y. 1982) (“[T]he Third Circuit ruled that the language ‘refer the parties to arbitration’ precludes the courts from acting in any capacity except to order arbitration, and therefore an order of attachment could not be issued. To hold otherwise would defeat the purpose of the UN Convention.”). Ledee v. Ceramiche Ragno, 684 F.2d 184, 187 (1st Cir. 1982) (“Our conclusion accords with the general mode by which appellate courts have construed the Convention and Chapter 2 of the Federal Arbitration Act.”) (citing Parsons & Whittemore Overseas Co., Inc. v. Societe Generale de l’Industrie du Papier (RAKTA), 508 F.2d 969, 973-74 (2d Cir. 1974) and McCreary, 501 F.2d 1032. Cf. Certain Underwriters at Lloyd’s London v. Argonaut Ins. Co. 500 F.3d 571, 581-582 (7th Cir. 2007) (“when the parties do not otherwise determine by contract, deadlines included in arbitration agreements under the Convention will admit of no exceptions.”); E.A.S.T., Inc. of Stamford, Conn. v. M/V Alaia, 876 F.2d 1168, 1173 (5th Cir.) (1989) (“The plaintiff in McCreary had sought actively to avoid arbitration, initiating state court proceedings by attaching the defendant’s property.”); Sedco, Inc. v. Petroleos Mexicanos Mexican Nat. Oil Co. (Pemex), 767 F.2d 1140, 1151 (5th Cir. 1985) (“9 U.S.C. § 206 does not confer discretion in compelling arbitration.”).
I agree with the District Court of the Virgin Islands and the affirming United States Court of Appeals for the Third Circuit that in adjudicating a case under the Convention, a court with jurisdiction retains jurisdiction after referral. I agree in particular that:
Oúr interpretation ... is that if a controversy must be referred to arbitration under the Convention no other judicial action should be taken in the interim. Arbitration does not merely stay the trial; it stays all proceedings-e.g. pre-trial conferences, discovery, etc. Further, any pre-trial judicial action that was taken prior to arbitration, which is in conflict with the terms of the arbitration, must be rescinded. McCreary does not state, however, that a controversy referred to arbitration must be removed from a court’s docket. A Third Circuit case which was decided after McCreary supports our conclusion. In [Becker Autoradio U.S.A., Inc. v. Becker Autoradiowerk GmbH, 585 F.2d 39, 47 (3dCir. 1978)], the Third Circuit held that arbitration was mandated *211by the Convention and then went on to say that “the case will be remanded with the direction that the district court stay the proceedings before it pending arbitration.” (Emphasis added).
Rhone Mediterranee Compagnia Francese Di Assicurazioni E Riassicurazioni v. Lauro, 555 F. Supp. 481, 486 (D.V.I. 1982), aff’d, 712 F.2d 50 (3d Cir. 1983).
Within the courts with jurisdiction, two points of views have emerged regarding the proper method of referring a matter for arbitration. I do not confuse this with whether a court has jurisdiction in the first place. The reason for this schism is that neither Chapter 2 nor the Convention expressly provides a method for a court with jurisdiction to retain its jurisdiction after referring the matter to arbitration according to the parties’ agreement. The “dismissal camp” concludes that when a court has jurisdiction it should dismiss the convention case once it has referred the matter for arbitration. See, e.g., Siderius, Inc. v. Compania de Acero del Pacifico, 453 F. Supp. 22 (S.D.N.Y. 1978); Ledee v. Ceramiche Ragno, 528 F. Supp. 243, 245-46 (D.P.R. 1981), aff’d, 684 F.2d 184 (1st Cir. 1982). The “stay camp”, “however, disagree^] that referral to arbitration mandates an outright dismissal of arbitrable issues.” Tennessee Imports, Inc. v. Filippi, 745 F. Supp. 1314, 1323 (M.D.Tenn., 1990) (citing Rhone Mediterranee, 712 F.2d 50) (collecting cases). The “stay” courts explain that Chapter 2 extends to Chapter 1 in “actions and proceedings brought under this chapter to the extent that that chapter is not in conflict with this chapter or the Convention.” 9 U.S.C. § 208. Therefore, the provision for a stay in section 3 of Chapter 1 may be utilized in resolving a dispute under Chapter 2, which means that the referring court retains jurisdiction. See, e.g., DiMercurio v. Sphere Drake Ins., PLC, 202 F.3d 71, 77 (1st Cir. 2000) (noting “the modem view that arbitration agreements do not divest courts of jurisdiction, though they prevent courts from resolving the merits of arbitrable disputes.”).
The Restatement (Third) of the Foreign Relations Law of the United States accommodates both camps. Section 487(2) of the Restatement provides that: “a court in a state party to the Convention must, at the request of any party stay or dismiss the action pending arbitration if an agreement to arbitrate falling under the Convention is in effect and covers *212the controversy on which the action is based.” (Emphasis added).20 The purpose of section 487 is not to undermine the centrality of referral or to grant jurisdiction. We do not have the ability to “dismiss” or to “stay” because we cannot enforce arbitration in the Cayman Islands, an Island outside the Virgin Islands, because we lack authorization from the Legislature of the Virgin Islands (“Legislature”) to do so.
VIII. DISCUSSION
A. WE LACK JURISDICTION BECAUSE THE REVISED ORGANIC ACT DOES NOT GRANT EXTRATERRITORIAL JURISDICTION to THE SUPERIOR COURT
Revised Organic Act of 1954 § 2(a), 48 U.S.C. §§ 1541-1645 (1994) reprinted in V.I. Code Ann. Historical Documents, Organic Acts and U.S. Constitution at 159-60 (1995) (Preceding V.I. Code Ann. Title 1) states clearly that:
(a) The Provisions of this Act, and the name “Virgin Islands” as used in this Act, shall apply to and include the territorial domain, islands, cays, and waters acquired by the United States through cession of the Danish West Indian Islands by the convention between the United States of America and His Majesty the King of Denmark entered on August 4, 1916, and ratified by the Senate on September 7, 1916 (39 Stat. 1706)....
In providing for local courts, section 21(a) of the ROA states:
§ 21 [District Court of the Virgin Islands and local law courts; jurisdiction of local law courts; rules]
(a) The judicial power of the Virgin Islands shall be vested in a court of record designated the ‘District Court of the Virgin Islands’ established by Congress, and in such appellate court and lower local courts as may have been or may hereafter be established by local law.
*213A “local court” is “a court whose jurisdiction is limited to a particular territory, such as a state, municipal, or county court.” BLACKS LAW DICTIONARY 382 (8th ed. 2004). A“local law” is a “statute that relates to or operates in a particular locality rather than the entire state.” id. at 957. The multiple use of the word “local” in this provision is significant. The use demonstrates that Congress did not contemplate foreign affairs for our territorial courts. Additionally, Congress restricted the power of the Legislature of the Virgin Islands to enact legislation in matters involving treaties. Specifically, section 8(a), of the ROA, provides that “... no law shall be enacted which would impair rights existing or arising by virtue of any treaty or international agreement entered into by the United States,. . . ”21 Chapter 2 involves a treaty and international agreement entered into by the United States and enforced through Chapter 2 of Title 9 of the United States Code. Moreover, Chapter 2 embraces the specter of the Supremacy Clause of the United States Constitution.
Article 21(b) of the ROA also provides that:
(b) The legislature of the Virgin Islands may vest in the courts of the Virgin Islands established by local law jurisdiction over all causes in the Virgin Islands over which any court established by the Constitution and laws of the United States does not have exclusive jurisdiction. Such jurisdiction shall be subject to the concurrent jurisdiction conferred on the District Court of the Virgin Islands by section 22(a) and (c) of this Act. (Emphasis supplied).
With this grant of authority, the Virgin Islands legislature vested in the Superior Court original jurisdiction over local matters. V.I. Code Ann. Tit. 4, sec. 76. See People v. Baxter, (49 V.I. 384, 391 (V.I. 2008)). No extraterritorial jurisdiction by territorial courts established by local law can be con*214strued from the provisions of the ROA. Extraterritoriality is disfavored and is restricted as reflected in the following analogous pronouncement by the United States Supreme Court.
It is a longstanding principle of American law “that legislation of Congress, unless a contrary intent appears, is meant to apply only within the territorial jurisdiction of the United States.” Foley Bros., 336 U.S., at 285, 69 S. Ct. at 577. This “canon of construction ... is a valid approach whereby unexpressed congressional intent may be ascertained.” Ibid. It serves to protect against unintended clashes between our laws and those of other nations which could result in international discord. See McCulloch v. Sociedad Nacional de Marineros de Honduras, 372 U.S. 10, 20-22, 83 S. Ct. 671, 9 L. Ed. 2d 547 (1963).
B. WE LACK JURISDICTION to ENFORCE ARBITRATION in THE CAYMAN ISLANDS, BECAUSE THE VIRGIN ISLANDS CODE DOES NOT AUTHORIZE US to EXERCISE OUR POWERS OUTSIDE THE VIRGIN ISLANDS
I cannot discern any basis for the Superior Court to exercise jurisdiction beyond the territorial boundaries of the United States Virgin Islands. Title 1, section 2 of the Virgin Islands Code which is titled “Territorial Scope of Code,” is unambiguous and states in its entirety that “This Code applies throughout the territory of the Virgin Islands, except as otherwise expressly provided.” This language is the sentiment of the People of the Virgin Islands, expressed through their local representatives and the Legislature of the Virgin Islands (“Legislature”). The basis for the Superior Court’s jurisdiction is Title 4, section 76 of the Virgin Islands Code. The basis for our jurisdiction is, as we have reiterated in our prior opinions, Title 4, section 32(a) of the same code. Undeniably, the jurisdictions of both territorial courts apply only “throughout the territory of the Virgin Islands.” Accordingly, I am unaware of any Virgin Islands statute expressly or impliedly granting extraterritorial jurisdiction to the Superior Court.22 Title 1, section 41 of the Virgin Islands Code defines the territory as follows: “ ‘Virgin Islands’ in a geographical sense embraces *215the same territorial domain, islands, cays and waters that are designated as such in section 2(a) of the ROA of the Virgin Islands, approved July 22, 1954.” In turn, section 2(a) of the Revised Organic Act also defines the Virgin Islands in geographical terms and with similar specificity:
The provisions of this chapter, and the name “Virgin Islands” as used in this chapter, shall apply to and include the territorial domain, islands, cays, and waters acquired by the United States through cession of the Danish West Indian Islands by the convention between the United States of America and His Majesty the King of Denmark entered into August 4,1916, and ratified by the Senate on September 7, 1916 (39 Stat. 1706). The Virgin Islands as above described are declared an unincorporated territory of the United States of America.
48 U.S.C. § 1541. Obviously, the territory of Cayman Islands is nowhere “throughout” the United States Virgin Islands. In addition, our Legislature has not yet enacted any express provision of the Virgin Islands Code authorizing any local court to order arbitration in the territory of the Cayman Islands. Therefore, I conclude that because “This Code applies throughout the territory of the Virgin Islands, except as otherwise expressly provided,” Title 4, sections 32 and 76 of the code apply only throughout the Virgin Islands and do not reach the Cayman Islands where the parties’ arbitration contract must be enforced.
Without an excursion into a foreign affairs discourse, it is noteworthy that some jurisdictions have enacted express provisions for international arbitration within their respective jurisdictions.23 Therefore, if our Legislature is authorized to enact an international arbitration statute in the Virgin Islands, and wanted to enact one, it certainly knows how to do it.
*216In reviewing the travaux préparatoires to the Convention, the text of the Convention, and Chapter 2, I find that the United States has been presented with, and has declined, the opportunity to accord its territories the right to enact the Convention through their local institutions. During the conference prior to the adoption of the Convention, the contracting parties debated extensively whether each territory of the contracting party, such as the Virgin Islands, should be allowed to enact the Convention on its own through its local legislature. As a result of the debates, Article X of the Convention was enacted. The purpose of Article X is to provide a procedure for contracting parties to choose whether to allow territories to enact the Convention on their own or for the contracting party to enact it generally throughout its territories. The United States chose the latter when it enacted Chapter 2. Because these enactments are unambiguous, I am perplexed as to the basis of the Superior Court’s jurisdiction to order arbitration in this case in the Cayman Islands.
C. WE LACK JURISDICTION BECAUSE NEITHER THE CONVENTION nor ANY PREPARATORY CONFERENCE LEADING to ITS ADOPTION GRANTS JURISDICTION to a TERRITORY WITHOUT THE EXPRESS APPROVAL of a CONTRACTING PARTY WHICH is LACKING in OUR CASE
The United States committed to implement the Convention in its territories through federal courts. Incontestably, Chapter 2 applies to the Virgin Islands. The application of the Convention to contracting parties’ territories such as the United States Virgin Islands was debated extensively during the meetings that culminated in the adoption of Chapter 2. See, e.g., U.N. Econ. & Soc. Council [ESOSOC], United Nations Conference on International Commercial Arbitration, Summary Record of the Twentieth Meeting held at Headquarters, New York, on Thursday, 5 June 1958, at 10. 40 a.m., at 5-9, U.N. Doc. E/Conf. 26/SR.20 (Sept. 12, 1958) (President: [C.W.] Shurmann, Executive Secretary: [Oscar] Schachter). (reporting debates, vote and adoption of the current language of Article X that extends the Convention to the territories of contracting parties). Article X requires each contracting party to the Convention to announce whether the Convention will apply in its territories, and the United States of America complied. In the words of the Convention:
*2171. Any state may, at the time of signature, ratification or accession, declare that this Convention shall extend to all or any of the territories for the international relations of which it is responsible. Such a declaration shall take effect when the Convention enters into force for the State concerned.
2. At any time thereafter, any such extension shall be made by notification addressed to the Secretary General of the United Nations and shall take effect as from the ninetieth day after the day of receipt by the Secretary General of the United Nations of this notification or as from the date of entry into force of the Convention for the state concerned.
In compliance with the United States’ obligations under Article X, and after Chapter 2 was enacted into law, the President of the United States proclaimed that he notified the Secretary General of the United Nations that “[i]n accordance with Paragraph 2 of Article X and pursuant to a notification by the Government of the United States of America ... the application of the aforesaid Convention will extend ... all the territories for the international relations of which the United States of America is responsible.”24 It is irrefutable that the provisions of Chapter 2 were expressly directed to the Virgin Islands and other United States territories. However, the benefits resulting from the Convention are to be secured through federal courts. See 9 U.S.C. 201 & 203. To conclude, the United States had an option to allow its territories to enforce the Convention through their respective local judicial institutions and chose not to so enforce the Convention.
*218Congress’ decision to enforce Chapter 2 through federal courts was also compelled by another provision of the Convention, specifically Article XI, which governs how a federal government may implement the Convention. It provides in relevant part:
Article XI
In the case of a federal or non-unitary State, the following provisions will apply:
(a) With respect to those articles of this Convention that come within the legislative jurisdiction of the federal authority, the obligation of the federal government shall to this extent be the same as those of Contracting States which are not federal states.
(b) With respect to those articles of this Convention that come within the legislative jurisdiction of constituent states or provinces which are not, under the constitutional system of the federation, bound to take legislative action, the federal government shall bring such articles with a favorable recommendation to the notice of the appropriate authorities of constituent states or provinces at the earliest possible moment.
As a federal government, Article XI (a) applied to the United States. In compliance therewith, the United States enacted Chapter 2 by promulgating section 201 in a section titled “enforcement of the convention” and section 203, titled “jurisdiction ....,” and both sections 201 and 203 are applicable to federal courts in the United States and its territories.25 In his September 1, 1970 proclamation, the President of the United States expressly made commitments pursuant to Article X which *219extends the Convention to its territories. It made no mention of Article X (b), which extends the Convention to constituent states. On the whole, the legislative history of Chapter 2 is silent on its applicability to states, even though the United States of America, as a contracting party, undertook to bring the convention to the notice of its constituent states. However, as to the Convention, the United States level of commitment to its territories is explicitly elucidated in the following.
D. WE LACK JURISDICTION BECAUSE CONGRESS EXCLUDED THE SUPERIOR COURT in ITS LIST of COURTS WITH JURISDICTION OVER CHAPTER TWO CASES
Only courts created by the Congress of the United States and located in a United States territory are authorized to exercise jurisdiction over an international arbitration agreement. Section 201, Title 9 titled “enforcement of convention” is unequivocal, epigrammatic and unambiguous: “the Convention on the Recognition and Enforcement of Foreign Arbitral Awards of June 10, 1958, shall be enforced in United States courts in accordance with this chapter.” Crucially, in section 203, Chapter 2 reiterates that jurisdiction is vested in courts such as the district court of the Virgin Islands. Section 203 enumerates with clarity, conciseness and specificity the courts which shall have jurisdiction to enforce the Convention in the territories of the United States.
Title 9, section 203 of the United States Code provides that:
An action or proceeding falling under the Convention shall be deemed to arise under the laws and treaties of the United States. The district courts of the United States (including the courts enumerated in Section 460 of Title 28) shall have original jurisdiction over such an action or proceeding, regardless of the amount in controversy.
9 U.S.C.A. § 203 (emphasis added).
Critically, the courts enumerated under section 460 of Title 28 of the United States Code are those created by the Congress of the United States. Section 460 provides:
*220Sections 452 through 459 and section 462 of this chapter shall also apply to the United States Court of Federal Claims, to each court created by Act of Congress in a territory which is invested with any jurisdiction of a district court of the United States, and to the judges thereof.26
28 U.S.C. § 460.
I conclude that considering the above and given a forthright reading of Chapter 2 of Title 9, the only plausible conclusion is that only United States courts have jurisdiction to hear Convention cases. It is axiomatic that on a list, when an item is specifically included, such inclusion could be construed to mean that similar items not mentioned are excluded from the class. In this case, although the Superior Court and the District Court of the Virgin Islands may share some aspects of concurrent jurisdiction in Virgin Islands causes, the list of courts in the territories with jurisdiction over actions or proceedings falling under the Convention only include those courts that are created by Congress. Therefore, the Superior Court is without jurisdiction. Furthermore, if Congress had intended to include territorial “local courts” under Chapter 2 of Title 9 of the United States Code, it demonstrably knows how to do it. Consequently, it is needless to resort to statutory construction when Congress’ statutory language is inordinately explicit.
The language of 28 U.S.C. § 460 vesting jurisdiction in the District Court of the Virgin Islands is exceedingly clear. Similarly, Congressional language vesting jurisdiction of Chapter 2 cases in the District Court of the Virgin Islands is unmistakable, concise, and unequivocal. It is well settled that when the statutory language is plain and unambiguous, no further interpretation is required. See Zuni Public Schools Dist. No. 89 v. Dep’t of Educ., 550 U.S. 81, 127 S. Ct. 1534, 1543, 167 L. Ed. 2d 449 (2007). We must “follow the plain meaning of the statutory test.” Massachusetts v. EPA, 549 U.S. 497, 127 S. Ct. 1438, 1459-63, 167 L. Ed. 2d 248 (2007); Arlington Cent. Sch. Dist. Bd. of Educ. v. Murphy, 548 U.S. 291, 126 S. Ct. 2455, 2459, 165 L. Ed. 2d 526 (2006). (“[I]f the intent of [the legislature] is clear and unambiguously expressed by the *221statutory language at issue that would be the end of our analysis.”). “It is well established that when a statute’s language is plain, the sole function of the courts at least where the disposition required by the text is not. absurd is to enforce it according to its terms.” Lamie v. U.S. Trustee, 540 U.S. 526, 534, 124 S. Ct. 1023, 157 L. Ed. 2d 1024 (2004).
Section 205 of Title 9, which incorporates section 460 of Title 28, makes expressly unequivocal that because we are a United States territory, and our local courts are created by the Virgin Islands legislature and not the United States Congress, then neither the Superior Court nor the Supreme Court of the Virgin Islands is vested with jurisdiction over a matter arising out of Chapter 2.
Next, since our grundnorm does not grant jurisdiction and the Legislature has made no law, I will examine whether the Restatement (Third) of the Foreign Relations Law of the United States authorizes the required jurisdiction. It will be obvious that it does not.
E. THE RESTATEMENT of FOREIGN RELATIONS is WHOLLY INAPPLICABLE and CANNOT GRANT JURISDICTION to a VIRGIN ISLANDS LOCAL COURT to ENFORCE an AGREEMENT in THE CAYMAN ISLANDS, a TERRITORY of THE UNITED KINGDOM
I have exhaustively reviewed the pertinent provisions of the Restatement (Third) of Foreign Relations Law. I cannot find any provision in the Restatement which provides a territorial court such as ours with jurisdiction to enforce an arbitration agreement in a foreign country. I am mindful of both the pertinent provisions of the Revised Organic Act and of the presumption against extraterritorial applicability of statutes. In this case, neither Congress nor the local Legislature has authorized this extraterritorial exercise of jurisdiction by either the Superior Court or this Court. I examined Title 1, section 4 of the Virgin Island Code, to determine the application of the Restatement to this case on the issue of jurisdiction. I conclude that the Restatement does not provide any authority conferring upon the Superior Court any extraterritorial powers or jurisdiction over this case.
1. Title 1, Section 4 of the Virgin Islands Code does not Authorize the Application of the Restatement.
Before applying the Restatement to this case, we first review whether the Virgin Island Code has authorized such an application. I will conclude that it does not. Title 1, section 4 of the Virgin Islands Code provides that:
*222§ 4 Application of common law; restatements
The rules of the common law, as expressed in the restatements of the law approved by the American Law Institute, and to the extent not so expressed, as generally understood and applied in the United States, shall be the rules of decision in the courts of the Virgin Islands in cases to which they apply, in the absence of local laws to the contrary.
It is obvious from Title 1, section 4’s language that the Restatement is not applicable to this case because (under Title 1, section 4, of the Virgin Islands Code), “\t]he rules of the common law, as expressed in the restatements of the law approved by the American Law Institute. . . . shall be the rules of decision in the court of the Virgin Islands in cases to which they apply, in the absence of local laws to the contrary.” The Convention is not a rale of the common law; rather, it is an international treaty to which the United States is a signatory. Additionally, the Convention is a federal statute enacted in derogation of the common law. See, e.g., Suter v. Munich Reinsurance Co., 223 F.3d 150, 159 (3d Cir. 1983) (“[T]he pro-arbitration policies reflected in the Convention Act represented a significant departure from the common law . . . .”). Recently, we emphasized that Title 1, section 4, of the Virgin Islands Code is triggered only in cases involving the common law. Brown v. People, 49 V.I.378 n. 22 (V.I.2008); S. Ct. Crim. No. 2008-022, Opinion of the Ct. at 21 n. 22 (V.I. Aug. 29, 2008) (“ ‘the rules of the common law____’ 1 V.I.C. § 4 (emphasis added).”), available athttp://www.visupremecourt.org/ wfdata/frame923-1069/File22.pdf. We were faithful to the United States Code and the Virgin Islands Code in Brown, and we were correct.
There are other reasons why the Restatement does not apply in this case. Section 487 of the Restatement does not address extraterritorial jurisdiction. The Restatement’s “a court” does not apply to every court in the territory of a contracting party to the Convention, and using the Restatement to judicially legislate extraterritorial jurisdiction obviously violates Title 1, section 2, of the Virgin Islands Code’s instruction that “This Code applies throughout the territory of the Virgin Islands, except as otherwise expressly provided.” Next, I will examine section 487’s lack of extraterritorial possibilities.
*2232. The Provisions of the Restatement do Not Address Extraterritorial Jurisdiction
At the onset, I must acknowledge that no section of the Restatement can be read in isolation. Each rule of law in blackletter type in numbered sections of the Restatement, such as section 487, is amplified by source notes, introductory materials or comments.27 They should be read together.
Section 487 in its entirety does not address and is devoid of extraterritoriality. Furthermore, section 487 does not address a court’s power to refer a matter to arbitration in a foreign jurisdiction such as the Cayman Islands, which is exactly what this case entails. Therefore, even if the Convention was part of the common law, the Restatement would still not apply in this case, as is self-evident in Title 1, section 4’s the “cases to which they apply” language. Section 487 of the Restatement is the operative section of the Restatement upon which extraterritorial jurisdiction is proposed by the majority. It provides:
§ 487. RecognitionAnd Enforcement Of Foreign Arbitral Agreements And Awards
Under the Convention on the Recognition and Enforcement of Foreign Arbitral Awards, and subject only to the defenses set forth in §488,
(1) a court in a state party to the Convention must recognize and enforce an arbitral award, rendered in a state party to the Convention pursuant to a valid written agreement to arbitrate, at least if the legal relationship that gave rise to the controversy was commercial in character;
(2) a court in a state party to the Convention must, at the request of any party to an action, stay or dismiss the action pending arbitration if an agreement to arbitrate falling under the Convention is in effect and covers the controversy on which the action is based.
*224Restatement (Third) of the Foreign Relations Law of the United States § 487 (1987).
Section 487 is immediately followed by a declaration that its sole source is entirely international law as adopted by Chapter 2 of Title 9 of the United States Code:
Source Note:
Convention on the Recognition and Enforcement of Foreign Arbitral Awards, New York, 1958; entered into force, 1959, entered into force for the United States, 1970, 21 U.S.T. 2517, T.I.A.S. 6997; 330 U.N.T.S. 3; United States Arbitration Act, Title II 9 U.S.C. §§ 201-208.
Id., source note. This means that the pertinent part of the Restatement (Third) of Foreign Relations is based on the Convention and the Act of Congress implementing it. Accordingly, there is no common law and no practice among the constituent states inconsistent with Chapter 2 of Title 9 upon which we may rely.
Importantly, section 487’s comment e clarifies that only a court with jurisdiction may enforce an arbitration agreement. The comment, titled “enforcement of agreement to arbitrate” provides:
e. Enforcement of agreement to arbitrate. An agreement to arbitrate is enforceable in two ways: a court having jurisdiction of an action concerning a controversy with respect to which an agreement to arbitrate is in effect (i) must, at the request of any party, stay or dismiss the action, pending arbitration; and (ii) may direct the parties to proceed to arbitration in accordance with the agreement. Under the United States Arbitration Act and most modern State arbitration statutes, both means of enforcement of agreements to arbitrate are available. Under the federal act, the court is expressly authorized to direct that arbitration be held in accordance with the agreement, “at any place therein provided for, whether that place is within or without the United States.” 9 U.S.C. § 206.
Comment e to § 487 (emphasis added). Significantly, Title 9, section 206 of the United States Code applies to a court with jurisdiction. Comment a to section 487 also makes abundantly clear the federal nature of enforcement of the Convention in the United States and makes no mention of territories:
*225Comment:
a. The New York Convention and United States law. The Convention on the Recognition and Enforcement of Foreign Arbitral Awards (the New York Convention) is a multilateral treaty binding not only on all states parties (see Reporters’ Note 2) but, with exceptions not relevant to the United States, on their political subdivisions as well. As a result of the Convention and the implementing legislation, 9 U.S.C. §§ 201-208, enforcement of foreign arbitral awards is a question arising under the laws and treaties of the United States; the federal courts, therefore, have jurisdiction to enforce arbitral awards falling under the Convention, regardless of the citizenship of the parties or the amount in controversy, (emphasis added).
Restatement (Third) of Foreign Relations Law of the U.S. § 487 Cmt. a.28 Since the Restatement does not confer jurisdiction, but restates the power of a court already with jurisdiction to review a case under Chapter 2, section 487 neither serve as a basis for jurisdiction nor confer jurisdiction over this case upon the Superior Court.
3. The Language of The Restatement Pertains Only to Courts With Jurisdiction Not to Every Court in the United States or its Territories
The comments to section 487 painstakingly reflect that in the United States, there is a federal law restricting the operation of the Convention to courts with jurisdiction. In proper context, therefore, it would be absurd to hinge the Superior Court’s jurisdiction over this case upon the article, “a”, in its language “a court in a state party to the convention. . . § 487(1).
*2264. The Restatement is Inapplicable for Extending the Jurisdiction of the Superior Court Beyond the Virgin Islands Because a Local Law Exists which Bars Extraterritoriality
Title 1, section 4 of the Virgin Islands code does not authorize the use of the Restatements where there is a Virgins Islands law which precludes the application of the Restatement in a particular instance. Title 1, section 2, of the Virgin Islands Code unambiguously states in its entirety that “this code applies throughout the territory of the Virgin Islands, except as otherwise expressly provided.” Therefore, any effort or attempt to apply the Restatement to grant extraterritorial jurisdiction to the Superior Court to enforce an arbitration contract in the Cayman Islands, will be in sharp conflict with and contrary to Title 1, section 2.
F. THE PRESUMPTION of CONCURRENT JURISDICITON DOES NOT APPLY BECAUSE WITHIN THE REVISED ORGANIC ACT CONGRESS OUSTED JURISDICTION FROM LOCAL COURTS in THIS CASE
In Section 21(b) of the ROA Congress expressly limits local courts’ jurisdiction to “causes in the Virgin Islands.”29 In section 22(b) Congress left for the District Court of the Virgin Islands jurisdiction over all causes in the Virgin Islands “the jurisdiction over which is not then vested by local law in the court of the Virgin Islands. . .” The legislature has not enacted a local international arbitration statute; therefore, the Legislature has not vested jurisdiction over such subject matter in any territorial court of the Virgin Islands. Consequently, there is no concurrent jurisdiction in this matter between the District Court and the Superior Court.
Additionally, unlike states, the legislative history of the Convention established that Congress clearly intended to keep Convention matters within federal courts in the case of territories. The explicit provisions of Title 9, section 203 and Title 28, section 460, consigning jurisdiction in the District Court of the Virgin Islands, demonstrates that Congress knows how to implement an international agreement in the United States Virgin *227Islands. Furthermore, the issue of whether territories could enact the Convention based on their local needs and by their local institutions was debated at the conference establishing the Convention. At the end, as demonstrated by Article X and XI of the Convention which are part of Chapter 2, each country with territories was given the option to choose how to implement the Convention in their respective territories. The United States chose to implement the Convention federally. The United Kingdom, for example, chose to allow its territories to decide the implementation issue. It is unmistakable that Congress preferred a federal forum because it enacted Chapter 2 which incorporates Articles X and XI of the Convention. The incompatibility between a local court’s jurisdiction and that of a federal court is clear and form the next section of this opinion. Accordingly, there is no issue of concurrent jurisdiction in this case.
Additionally, I cannot over emphasize that when Congress wanted the Convention to apply to territories, it so stated.
G. WE LACK JURISDICTION BECAUSE FEDERAL COURTS ARE PREFERRED IN CHAPTER 2 CASES FOR POLICY REASONS
There are at least seven reasons why federal courts are the appropriate venue for cases arising under the Convention Act. First, the language of Chapter 2 is precise that original jurisdiction is vested in federal courts; section 203 (“The district courts of the United States (including the courts enumerated in section 460 of Title 28) shall have original jurisdiction over such an action or proceeding. . . .”); section 206 (“A court having jurisdiction under this chapter may direct . . . arbitration . . . .”). Under Title 28, the courts having jurisdiction are federal courts. The subject matter of agreements coming within Chapter 2 is outlined in section 202. Initially, it may appear that section 205 grants jurisdiction to state and local courts. However, upon closer scrutiny, it does not. Section 205 merely permits defendants to remove a plaintiff’s state-filed action to a federal court when the subject matter of the action relates to an arbitration agreement that “fall[s] under” Chapter 2’s section 202 and section 205; see Beiser v. Weyler, 284 F.3d 665, 666 (5th Cir. 2002) (“whenever an arbitration agreement falling under the Convention could conceivably affect the outcome of the plaintiff’s case, the agreement ‘relates to’ the plaintiff’s suit.”). Surely, the scope of “relates to” is not endless. See Certain Underwriters at Lloyd’s, London and Other Insurers Subscribing *228to Reinsurance Agreements F96/2922/00 and No. F97/2992/00 v. Warrantech Corp., 461 F.3d 568, 576 (5th Cir. 2006) (“We do not revisit Beiser’s construction of ‘relates to’ here, but we do note, as did the district court here, that subsequent . . . cases [upon which Beiser relied upon] have recognized some limits on the reach of ‘relates to.’ ”) However, the weight of authority is that the “relates to” language is expansive. See 223 F.3d at 158. In cases where courts have examined whether section 205 may be waived, courts have refused to find a waiver of Convention rights absent a “clear and unequivocal” expression of intent to waive those rights. See 944 F.2d 1199.
Second, the Convention Act implicates foreign relations and treaty relations, a sphere of national operation largely consigned to the federal government. See Suter, 223 F.3d at 155. The requirements of international comity may dictate that a nation acceding to the Convention may utilize only federal courts in such matters, although it would not do so in regular national affairs. The United States Supreme Court has outlined these foreign policy concerns underlying the Convention:
concerns of international comity, respect for the capacities of foreign and transnational tribunals, and sensitivity to the need of the international commercial system for predictability in the resolution of disputes require that we enforce the parties ’ agreement [to arbitrate under the Convention] even assuming that a contrary result would be forthcoming in a domestic context.
Mitsubishi Motors Corp. v. Soler Chrysler-Plymouth, Inc., 473 U.S. 614, 629, 105 S. Ct. 3346, 87 L. Ed. 2d 444 (1985). For United States citizens to enjoy predictable enforcement of arbitral contracts by foreign governments, Congress guaranteed reciprocal enforcement of the arbitral agreements under the Convention in the United States courts. See ConventionArt. XIV (“A Contracting State shall not be entitled to avail itself of the present convention against other Contracting States except to the extent that it is itself bound to apply the Convention.”); McDermott Intern., Inc. v. Lloyds Underwriters of London, 944 F.2d 1199, 1207-1208 (5th Cir. 1991). Therefore, each court’s decision could jeopardize the arbitration rights of citizens who are not parties to the case. “If state courts refuse to promptly enforce arbitration agreements in Convention cases, other signatory nations could cite the Convention’s reciprocity clause to justify departing from the Conven*229tion in cases involving citizens of states with recalcitrant courts.” 944 F.2d at 1211.
Third, the legislative history supports a conclusion that federal courts are the preferred forum. The Senate Report does not make mention of exclusivity to the federal government. It is undisputed that the United States shares concurrent jurisdiction with states. Id. at 102 n. 12. However, the method for extending the Convention to a state or territory is by legislative action. See U.N. Convention for the Recognition and Enforcement of Foreign Arbitral Awards. Art. XI (“with respect to those articles of this Convention that come within the legislative jurisdiction of constituent states. . . .”). Moreover, courts have analogized Chapter 2 to the Foreign Sovereign Immunities Act (FSIA), 28 U.S.C. § 1330. In an attempt to build a unitary structure for all FSIA cases, “Congress deliberately sought to channel cases against foreign sovereigns away from the state courts and into federal courts.” Verlinden B.V. v. Central Bank of Nigeria, 461 U.S. 480, 497, 103 S. Ct. 1962, 76 L. Ed. 2d 81 (1983). “Similarities between the removal statutes in the FSIA and the Convention Act indicate that Congress also sought unity by channeling Convention Act cases into federal courts.” 944 F.2d 1212. See 223 F.3d 158; compare 9 U.S.C. § 205 with 28 U.S.C. § 1441(d). In both statutes, removal is based on the foreign domicile of the parties and not the questions raised by the case or amount in controversy. Both statutes also contain expansive removal provisions.
Fourth, the national policy of arbitration is ordinarily better achieved through federal courts to prevent state courts’ historical hostility towards arbitration. In Suter, the court declared that achieving Chapter 2’s objectives requires a federal court forum. Id. at n.3. (“Our holding that the policy and structure of the Convention Act establish the federal courts as a preferred forum for resolving disputes under the Convention Act is further supported by the fact that arbitration in general is a favored forum.”). Additionally, allowing state courts to manage the delicate issues of diplomatic reciprocity is unwise, because diplomacy and treaty making are the exclusive province of the Federal Government, and the federal courts have jurisdiction over cases involving treaties. U.S. CONST, art. II, sec. 2, cl. 2 and art. Ill, sec. 2.
Fifth, because the need to enforce international commercial agreements is even more critical, a different means of enforcement other than in state courts is required. Hence, while state courts may enforce domestic *230arbitration agreements pursuant to Chapter 1 of the FAA, the greater urgency inherent in international contracts justifies recourse to a federal forum exclusively. “Courts must sometimes enforce [international arbitration agreements] even where ‘a contrary result would be forthcoming in the domestic context.’ ” Suter, 223 F.3d at 158 n. 3 (quoting Mitsubishi Motors Corp. v. Soler Chrysler-Plymouth, Inc., 473 U.S. 614, 629, 105 S. Ct. 3346, 87 L. Ed. 2d 444 (1985). The reason for this is that:
A parochial refusal by the courts of one country to enforce an international arbitration agreement would not only frustrate these purposes, but would invite unseemly and mutually destructive jockeying by the parties to secure tactical litigation advantages____[T]he dicey atmosphere of such a legal no-man’s-land would surely damage the fabric of international commerce and trade, and imperil the willingness and ability of businessmen to enter into international commercial agreements.
Scherk, 417 U.S. at 516-17.
Sixth, the goal of a uniform standard for the Convention’s enforcement can only be enhanced by enforcement in federal courts. The Supreme Court declared that:
The goal of the Convention, and the principal purpose underlying American adoption and implementation of it, was to encourage the recognition and enforcement of commercial arbitration agreements in international contracts and to unify the standards by which agreements to arbitrate are observed and arbitral awards are enforced in the signatory countries.
Scherk, 417 U.S. at 520 n. 15, 94 S. Ct. 2449. “Moreover, given that the pro-arbitration policies reflected in the Convention Act represented a significant departure from the common law, the concern about uniformity is particularly compelling.” Suter, 223 F.3d at 159. It has been argued that uniformity is engendered as long as local or state courts apply Chapter 2. However, such argument has failed. “Disunity is directly proportional to the number of authorities speaking on any subject.” 944 F.2d at 1212. “Institutional review procedure for state-court judgments also fosters disunity.” Id.
*231Seventh, in the peculiar instance of Virgin Islands where no local statute addresses the subject, the categorical language of Chapter 2 consigns jurisdiction in courts created by Congress; therefore, enforcement must be in the courts created by Congress. For the Superior Court to apply Chapter 2, it would have to ignore the law which requires federal courts to perform the functions they must undertake in order to compel arbitration. Accordingly, enforcement of a matter arising under Chapter 2 in the Virgin Islands must be resolved in our congressionally created court which is the District Court of the Virgin Islands.
H. COURTS LOCATE THE JURISDICTION of CHAPTER 2 DISPUTES in FEDERAL COURTS
1. Courts have held that Chapter 2’s Jurisdiction is in Federal Courts
There is substantial persuasive authority in caselaw that Congress’s purpose in adopting and enacting the Convention was to provide for a uniform standard operating through federal courts. See, e.g., McDermott Intern., Inc. v. Lloyds Underwriters of London 944 F.2d 1199, 1212 (5th Cir. 1991) (state courts may not enforce the Chapter 2 cases).
For example, the United States Court of Appeals for the Third Circuit observed that federal law governed Chapter 2 cases in the Virgin Islands:
The forum law implicitly referenced by Article II section 3 is the law of the United States, not the local law of the Virgin Islands or of a state. That law favors enforcement of arbitration clauses. Scherk v. Alberto-Culver Co., 417 U.S. 506, 94 S. Ct. 2449, 41 L. Ed. 2d 270 (1974); Becker Autoradio U.S.A. Inc. v. Becker Autoradiowerk GmbH, 585 F.2d 39 (3d Cir. 1978). Indeed, “[a]n action or proceeding falling under the Convention shall be deemed to arise under the laws and treaties of theUnitedStates.”9U.S.C. § 203. Such an action would be removable from a state court. 9 U.S.C. § 205. The removal section has no application, of course, to the District Court of the Virgin Islands, which exercises the jurisdiction of the United States District Courts in all cases arising under the treaties and laws of the United States. 48 U.S.C. § 1612 (1976 & Supp. V 1981).
Rhone Mediterranee Compagnia Francese Di Assicurazioni E Riassicurazoni v. Lauro, 712 F.2d at 54. The basic holding of the Third Cir*232cuit, that the forum of a Chapter 2 action is a federal court, has not changed. See Suter v. Munich Reinsurance Co., 223 F.3d 150 (3d Cir. 2000) (“the Convention Act and the policy choices that support it establish a strong and clear preference for a federal forum ....”). In another Chapter 2 case, the Third Circuit reiterated Chapter 2’s preferred enforcement through federal courts:
The United States Courts certainly recognize international arbitration agreements. Our nation, like the United Kingdom, Germany and scores of other countries, has adopted the United Nations Convention on the Recognition and Enforcement of Foreign Arbitral Awards (“The New York Convention”), June 10, 1958, 21 U.S.T. 2517, T.I.A.S. No. 6997, reprinted in 9 U.S.C. § 201 note. The Federal Arbitration Act implements the United States’ accession to the Convention, see 9 U.S.C. §§ 201-08, and provides that it “shall be enforced in United States courts . ...” Id. § 201
General Elec. Co. v. Deutz AG, 270 F.3d 144, 154 (3d Cir. 2001) (emphases supplied). In Societe Generale de Surveillance, S.A. v. Raytheon European Mgmt. and Sys. Co., 643 F.2d 863, 867 n. 4 (1st Cir. 1981) the Court stated:
Title 9 U.S.C. § 201 provides unequivocally that the Convention “shall be enforced in United States courts in accordance with this chapter.” The goal of the Convention, and the principal purpose underlying American adoption and implementation of it, was to encourage the recognition and enforcement of commercial arbitration agreements in international contracts and to unify the standards by which agreements to arbitrate are observed and arbitral awards are enforced in the signatory countries.
In McDermott, the Fifth Circuit observed that “section 206, like the FAA’s section 4, arguably confers no authority on state courts to compel arbitration.” 944 F.2d 1211 n. 9.
2. The Parties’ Reliance on Chapter 1 of the FAA is Misplaced
The parties rely on cases applying Chapter 1 of the FAA to the Virgin Islands for their arguments that we have jurisdiction over this case, which is a Chapter 2 case. See, e.g., Virgin Islands v. United Industrial Workers, N.A., 40 V.I. 489, 169 F.3d 172, 176 (3d Cir. 1999). Essentially, the parties *233part ways where Martinez believes that the trial court should have stayed the action and referred the case to arbitration. For this proposition, Martinez cites Lloyd v. Hovensa, LLC, 369 F.3d 263 (3d Cir. 2004), which holds that a court must stay, not dismiss, a properly filed request to refer a matter to arbitration. On the other hand, Columbian Emeralds argues that the trial court properly dismissed Martinez’s action because Martinez filed his request too late or approximately two weeks after the case was dismissed.
I will not reach the merits of their contentions because they are profoundly mistaken. Their mistake emanates from one source: the vagueness, if not confusion, in the language of Chapter l’s sections 3 and 4 relative to the United States Virgin Islands, which provisions do not apply to Chapter 2. Those sections provide:
§ 3. Stay of proceedings where issue therein referable to arbitration If any suit or proceeding be brought in any of the courts of the United States upon any issue referable to arbitration under an agreement in writing for such arbitration, the court in which such suit is pending, upon being satisfied that the issue involved in such suit or proceeding is referable to arbitration under such an agreement, shall on application of one of the parties stay the trial of the action until such arbitration has been had in accordance with the terms of the agreement, providing the applicant for the stay is not in default in proceeding with such arbitration.
The next section, Section 4, purports to define the court having jurisdiction in chapter 1 cases.
§ 4. Failure to arbitrate under agreement; petition to United States court having jurisdiction for order to compel arbitration; notice and service thereof; hearing and determination
A party aggrieved by the alleged failure, neglect, or refusal of another to arbitrate under a written agreement for arbitration may petition any United States district court which, save for such agreement, would have jurisdiction under Title 28, in a civil action or in admiralty of the subject matter of a suit arising out of the controversy between the parties, for an order directing that such arbitration proceed in the manner provided for in such agreement....
9 U.S.C. § 4.
*234To clearly understand the following, one must be extremely mindful of the compelling and significant differences between Chapter 2 arbitration, which is not applicable to the Superior Court, and Chapter 1 arbitration, which is applicable to the Superior Court. Likewise, one must be mindful that this case is a Chapter 2 case and not a Chapter 1 case. This discernable difference is the focus of this part of the opinion.
In contradistinction to the Convention and Chapter 2, Chapter 1 of the FAA contains no specific provision applying the Act to the Virgin Islands. Specifically, Chapter 1 lacks Chapter 2, section 201’s clear statement of exclusive enforcement through federal courts. For example, Chapter 1 lacks Chapter 2, section 203’s language, through title 28, section 460, extending jurisdiction “to each court created by Act of Congress in a territory which is invested with any jurisdiction of a district court of the United States, and to the judges thereof ” Because of Chapter l’s vagueness, Articles 3 and 4 are veritable construction sites for cases extending their reach to the Virgin Islands.
By a literal interpretation of Articles 3 and 4 of Chapter 1, the language of these articles divests of jurisdiction all courts not specifically mentioned in sections 3 and 4. Literally applying Chapter 1, the United States Court of Appeals for the Fifth Circuit held that “the district court for the Canal Zone [a court like the District Court of the Virgin Islands] is not a constitutional court established by Chapter 5 of Title 28, U.S.C.;” therefore, that court could not enforce an arbitration agreement pursuant to Article 3 of the FAA. Jos. L. Muscarelle, Inc. v. Am. Timber & Trading Co., 404 F.2d 467, 469 (5th Cir. 1968). On the other end of the legal spectrum, and applying a less literal interpretation, is the Third Circuit Court of Appeals. Hence, the court in Econo-Car Intern., Inc. v. Antilles Car Rentals, Inc., 11 V.I. 258, 499 F.2d 1391, 1393 (3d Cir. 1974) refused to follow Jos. L. Muscarelle, Inc. But the Third Circuit court’s rationale rested on the vagueness, if not confusion, in the sections’ language, concluding that Congress did not consider the issue of the FAA’s applicability to the territories. In the words of the court:
None of the arguments of the parties concerning the precise meaning of the uncertain statutory language and the relative wisdom of arguably conflicting judicial precedents offers a persuasive rationale for disposing of this appeal. The absence of legislative material relating to the applicability of the Act to the Virgin Islands suggests that Con*235gress did not consider the precise issue presented by this appeal. With the issue of the applicability of the Act to the district court for the Virgin Islands in this inconclusive posture, it would appear that we should reach a decision reflecting the strong federal policy, evidenced by the Act itself,favoring the enforcement of arbitration agreements. No conflicting policy considerations of significance are apparent. Thus, we conclude that the Federal Arbitration Act extends to the district court for the Virgin Islands, thereby conferring upon it the power to direct arbitration in the present case.
499 F.2d 1393 (emphasis added).
Extending Econo-Car’s rationale, but adding the common law as a source for the applicability of the FAA, the court in Virgin Islands v. United Industrial Workers, N.A., 40 V.I. 489, 169 F.3d 172, 176 (3d Cir. 1999) ruled that
As the District Court stated and as we agree, the [Superior] Court is a state court for purposes of the FAA____Additionally... the provisions of the FAA apply within the [Superior] Court by virtue of the common law of the Virgin Islands... Because there is no Virgin Islands statute on point, the Restatement (Second) of Contracts § 345(f) provides a rule of law for the Virgin Islands.
The Third Circuit continues,
Although the FAA applies by its terms to cases in federal courts, 9 U.S.C. §§ 3-4, in Southland Corp. v. Keating, 465 U.S. 1, 104 S. Ct. 852, 79 L. Ed. 2d 1 (1984), and Allied-Bruce Terminix Companies v. Dobson, 513 U.S. 265, 115 S. Ct. 834, 130 L. Ed. 2d 753 (1995), the Court reaffirmed that the FAA also applies in state courts to the extent that an arbitration provision affects interstate commerce.
Irrespective of what its opinion on sections 3 ’ s and 4’s applicability to states may be, the United States Supreme Court has never ruled that Chapter 1 does not apply to the Virgin Islands:
While we have held that the FAA’s “substantive” provisions-§ § 1 and 2-are applicable in state as well as federal court, see Southland Corp. v. Keating, 465 U.S. 1, 12, 104 S. Ct. 852, 859, 79 L. Ed. 2d 1 (1984), we have never held that §§ 3 and 4, which by their terms appear to apply *236only to proceedings in federal court, see 9 U.S.C. § 3 (referring to proceedings “brought in any of the courts of the United States”); § 4 (referring to “any United States district court”), are nonetheless applicable in state court. See Southland Corp. v. Keating, supra, at 16, n. 10, 104 S. Ct. at 861 n.10 (expressly reserving the question whether “§§ 3 and 4 of the Arbitration Act apply to proceedings in state courts”); see also id., at 29, 104 S. Ct. at 867 (O’Connor, J., dissenting) (§§ 3 and 4 of the FAA apply only in federal court).
Volt Information Sciences, Inc. v. Board of Trustees of Leland Stanford Junior University, 489 U.S. 468, 477 n. 6, 109 S. Ct. 1248, 103 L. Ed. 2d 488 (1989).
However, using Chapter 1 to confer jurisdiction on the Superior Court in Chapter 2 cases is not sustainable. Both Chapter 1 and Chapter 2 are applicable to separate, distinct and entirely different subjects on federal arbitration. Although the interpretation that Chapter l’s sections 3 and 4 apply to the Superior Court of the Virgin Islands has been repeated, and has in fact prevailed, the bases of this interpretation are the extraordinary national policy favoring arbitration and the absence of any legislative history suggesting that Congress desired a different result in the United States Virgin Islands. If there is any question that the FAA’s Chapter 1 does not confer jurisdiction, the United States Supreme Court has declared:
Congress enacted the FAA to replace judicial indisposition to arbitration with a “national policy favoring [it] and placing] arbitration agreements on equal footing with all other contracts.” Buckeye Check Cashing, Inc. v. Cardegna, 546 U.S. 440, 443 (2006). As for jurisdiction over controversies touching arbitration, the Act does nothing, being “something of an anomaly in the field of federal-court jurisdiction” in bestowing no federal jurisdiction but rather requiring an independent jurisdictional basis. Moses H. Cone Memorial Hospital v. Mercury Constr. Corp., 460 U.S. 1, 25, n. 32 (1983); see, e.g., 9 U.S.C. § 4 (providing for action by a federal district court “which, save for such [arbitration] agreement, would have jurisdiction under title 28”). But in cases falling within a court’s jurisdiction, the Act makes contracts to arbitrate “valid, irrevocable, and enforceable,” so long as their subject involves “commerce.” § 2. And this is so whether an agreement has a broad reach or goes just to one dispute, and whether enforcement *237be sought in state court or federal. See ibid.; Southland Corp. v. Keating, 465 U.S. 1, 15-16 (1984).
Hall Street Associates, L.L.C. v. Mattel, Inc., 552 U.S. 576, 128 S. Ct. 1396, 1402, 170 L. Ed. 2d 254 (2008).
If Congress left a loophole in Chapter 1 which allowed Chapter 1 to be extended to this territory without local legislation, Congress explicitly closed that loophole as to Chapter 2 when Chapter 2 was enacted. In contrast to FAA’s sections 3 and 4, Congress specifically addressed United States territories such as the Virgin Islands when it enacted provisions to extend Chapter 2 to these territories. Because the language of Chapter 2 which vests jurisdiction in federal courts is clear, we must apply it. We note that Congress undertook an overhaul of the court structure of the Virgin Islands through the Revised Organic Act in 1984. It did not change the provisions of sections 201 and 203 or their level of applicability. Therefore, the parties’ claims that the Superior Court may exercise jurisdiction in Chapter 2 cases, such as this case, lacks merit because in Chapter 2 cases, the statute conferring jurisdiction in courts established by Congress is clear and irrefutable.
In conclusion, while Chapter 1 of Title 9 has been used for jurisdictional purposes in the past, Chapter 1 does not control Chapter 2 disputes. Chapter 2 of Title 9 comes with its own jurisdictional provision based on international obligations. Pursuant to Chapter 2, section 208, any inconsistent provision with Chapter 2 in Article 1 of the FAA is inapplicable and inoperative.30 Apart from Congress’s clear divestiture of local courts’ jurisdiction, it is axiomatic that when the Superior Court lacks subject matter jurisdiction, we also lack subject matter jurisdiction. Therefore, I can find no authority to enforce an agreement involving FAA’s chapter 2, whereby the Superior Court of the Virgin Islands may enforce an arbitration agreement in the Cayman Islands.
IX. THE SUPERIOR COURT LACKED JURISDICTION TO AWARD ATTORNEY’S FEES
To restate, a court without jurisdiction at the onset may not award attorney’s fees. Therefore, the trial court’s award of attorney’s fees cannot *238stand. See Skaff v. Meridien North America Beverly Hills, LLC, 506 F.3d 832, 837 (9th Cir. 2007) (“A court that lacks jurisdiction at the outset of a case lacks the authority to award attorneys’ fees.”). See also Randazzo v. United States, 751 F.2d 145, 146 (3d Cir. 1984) (“this court lacks jurisdiction to entertain . . . attorney’s fees appeal” where trial court, which was required under a tax statute to include attorney’s fees in its determination of damages, lacked jurisdiction over a separate attorney’s fees case.).
X. CONCLUSION
I would VACATE the judgment of the Superior Court in its entirety and instruct that court to DISMISS this case for lack of jurisdiction.

 The agreement was among Franklin Martinez; Seahorse Foundation, a Turks and Caicos Company; Young Caribbean Jewellery Company Limited, a Cayman Islands Corporation; and Stephen Crane (“Crane”) in his individual capacity.


 Appellant’s complaint, for example, made clear at the onset that “pursuant to an agreement entered into in 1992 between the plaintiff and the principals, shareholders and/or controlling interests of the Defendant, the defendant herein, Colombian Emeralds, Inc., is obligated to transfer and to convey title to Unit L 40 to the Plaintiff free and clear of all encumbrances.” (Id. at 2 (emphasis added.)) Furthermore, the gravamen of Appellant’s claim to an interest in the unit is Appellee’s alleged breach of the parties ’ agreement. Appellant, the complaint proclaims, “has a right to have title to Unit L 40 conveyed and transferred to him by the [Appellee] upon the payment of certain sums of money due him under his agreement with .... [Appellee].” (Id.) However, Appellant’s complaint continues, “[s]aid sums of money should have been fully paid to the Plaintiff by December 31,1999, but they have not been paid to date.” (J.A. at 2.)


 Martínez also filed a notice of pending action affecting title to Apartment 40 Leeward Way, Cowpet Bay, St. Thomas with the office of the Recorder of Deeds.


 V.I. CODE Ann. tit. 4, § 32(a).


 See, e.g., Hall Street Assocs., L.L.C. v. Mattel, Inc., 552 U.S. 576,_, 128 S. Ct. 1396, 1402, 170 L. Ed. 2d 254 (2008) (noting national policy favoring arbitration); Buckeye Check, Cashing, Inc. v. Cardegna, 546 U.S. 440, 443, 126 S. Ct. 1204, 1207, 163 L. Ed. 2d 1038 (2006) (“the national policy favoring arbitration”); Moses H. Cone Mem’l Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 24-25, 103 S. Ct. 927, 74 L. Ed. 2d 765 (1983) (“the liberal federal policy favoring arbitration agreements”); Howsam v. Dean Witter Reynolds, Inc., 537 U.S. 79, 83, 123 S. Ct. 588, 154 L. Ed. 2d 491, (2002) (quoting id.); E.E.O.C. v. Waffle House, Inc., 534 U.S. 279, 294, 122 S. Ct. 754, 151 L. Ed. 2d 755, (2002) (“federal policy favoring arbitration.”); Green Tree Financial Corp.-Alabama v. Randolph, 531 U.S. 79, 81, 121 S. Ct. 513, 148 L. Ed. 2d 373 (2000) (“liberal federal policy favoring arbitration agreements”); Wright v. Universal Maritime Service Corp., 525 U.S. 70, 76, 119 S. Ct. 391, 142 L. Ed. 2d 361 (1998) (“federal policy favoring arbitration”); First Options of Chicago, Inc. v. Kaplan 514 U.S. 938, 948, 115 S. Ct. 1920, 131 L. Ed. 2d 985 (1995) (“federal policy favoring arbitration”); Mastrobuono v. Shearson Lehman Hutton, Inc., 514 U.S. 52, 56, 115 S. Ct. 1212, 131 L. Ed. 2d 76 (1995) (“the FAAnot only declared a national policy favoring arbitration but actually withdrew the power of the states to require a judicial forum for the resolution of claims which the contracting parties agreed to resolve by arbitration.”) (internal quotation omitted); J. Alexander Securities, Inc. v. Mendez, 511 U.S. 1150, 114 S. Ct. 2182, 128 L. Ed. 2d 901 (1994) (“strong federal policy favoring arbitration”); Volt Information Sciences, Inc. v. Board of Trustees of Leland Stanford Junior University, 489 U.S. 468, 478, 109 S. Ct. 1248, 103 L. Ed. 2d 488 (1989) (“[i]n recognition of Congress’ principal purpose of ensuring that private arbitration agreements are enforced according to their terms, we have held that the FAA pre-empts state laws.”). Southland Corp. v. Keating, 465 U.S. 1, 10, 104 S. Ct. 852, 79 L. Ed. 2d 1 (1984) (“[i]n enacting § 2 of the federal Act, Congress declared a national policy favoring arbitration.”).


 See Act of February 12,1925, Ch. 213, §§ 1 et seq. In 1954, the Act was renamed the Federal Arbitration Act and was codified in Title 9 of the United States Code.


 The United Nations Convention on the Recognition and Enforcement of Foreign Arbitral Awards, also known as the New York Convention, was adopted at the conclusion of the United Nations Conference on International Commercial Arbitration held between May 20 to June 10,1958, at the United Nations Headquarters in New York, New York. See http:// www.uncitral.org/uncitral/en/uncitraltexts/arbitration/NYConvention_travaux.html. The United States of America implemented the convention by enacting Chapter 2 of title 9 of the United States Code on July 31,1970, Pub. L. 91-368,84 Stat. 692. There are currently at least 142 signatories to the convention including the United Kingdom and its territory, the Cayman Islands. See generally http://www.uncitral.org/pdf/07-87406_Ebook_ALL.pdf. The following countries have acceded to the convention: Albania, Algeria, Antigua and Barbuda, Argentina, Armenia, Australia, Austria, Azerbaijan, Bahamas, Bahrain, Bangladesh, Barbados, Belarus, Belgium, Benin, Bolivia, Bosnia and Herzegovina, Botswana, Brazil, Brunei Darussalam, Bulgaria, Burkina Faso, Cambodia, Cameroon, Canada, Central African Republic, Chile, China Colombia, Costa Rica, Cote d’Ivoire, Croatia, Cuba, Cyprus, Czech Republic, Denmark, Djibouti, Dominica, Dominican Republic, Ecuador, Egypt, El Salvador, Estonia, Finland, France, Gabon, Georgia, Germany, Ghana Greece, Guatemala, Guinea, Haiti, Holy See, Honduras, Hungary, Iceland, India, Indonesia, Islamic Republic of Iran, Ireland, Israel, Italy, Jamaica, Japan, Jordan, Kazakhstan, Kenya, Kuwait, Kyrgyzstan, Lao People’s Democratic Republic, Latvia, Lebanon, Lesotho, Liberia, Lithuania, Luxembourg, Madagascar, Malaysia, Mali, Malta, Marshall Islands, Mauritania, Mauritius, Mexico, Moldova, Monaco, Mongolia, Montenegro, Morocco, Mozambique, Nepal, Netherlands, New Zealand, Nicaragua, Niger, Nigeria, Norway, Oman, Pakistan, Panama Paraguay, Peru, Philippines, Poland, Portugal, Qatar, Republic of Korea, Romania, Russian Federation, Saint Vincent and the Grenadines, San Marino, Saudi Arabia, Senegal, Serbia, Singapore, Slovakia, Slovenia, South Africa, Spain, Sri Lanka, Sweden, Switzerland, Syrian Arab Republic, Thailand, The former Yugoslav Republic of Macedonia, Trinidad and Tobago, Tunisia, Turkey, Uganda, Ukraine, United Arab Emirates, United Kingdom of Great Britain and Northern Ireland, United Republic of Tanzania, United States of America, Uruguay, Uzbekistan, Bolivarian Republic of Venezuela, Vietnam, Zambia, and Zimbabwe. Available at http://www.uncitral.org/uncitral/en/uncitral_texts/arbitration/NYConvention_status.html.


 The Inter-American Convention on International Commercial Arbitration, opened for signature Jan. 30,1975,0. A.S.T.S. No. 42,1438 U.N.T.S. 245, is also known as the “Panama Convention” because it was adopted in Panama City, Panama. The United States implemented the convention by enacting Chapter 3 of Title 9 of the United States Code on August 15, 1990, Pub. L. 101-369, § 1, 104 Stat. 448.


 “[The President] shall have Power, by and with the Advice and Consent of the Senate, to make Treaties, Provided two thirds of the Senators present concur....” Id. Art. I, § 8, cl. 18.


 “[-phe President] shall have Power, by and with the Advice and Consent of the Senate, to make Treaties, provided two thirds of the Senators present concur....” Id. art. II, § 2, cl. 2.


 “The Congress shall have Power ... [t]o make all laws which shall be necessary and proper for carrying into Execution the foregoing Powers, and all other Powers vested by this Constitution in the Government of the United States, or in any Department or Officer thereof.” U.S. CONST, art. I, § 8, cl. 18.


 Article 6, Clause 2, of the United States Constitution states:
This Constitution, and all the Laws of the United States which shall be made in Pursuance thereof; and all Treaties made, or which shall be made, under the Authority of the United States, shall be the Supreme Law of the Land; and the Judges in every State Shall be bound thereby, any Thing in the Constitution or Laws of any State to the Contrary notwithstanding.
Const, art. VI cl. 2.


 See, e.g., China Minmetals Materials Import and Export Co., Ltd. v. ChiMei Corp., 334 F.3d 274, 280 (3d Cir. 2003) (denominating “domestic FAA (chapter 1 of the FAA)” and “the Convention (chapter 2 of the FAA)”); Id at 282 (“it is of course, true that the FAA, of which the Convention-is part, establishes a strong federal policy in favor or arbitration . . . .”); Standard Bent Glass Corp. v. Glassrobots Oy, 333 F.3d 440, 448-449 (3d Cir. 2003) (“An *203arbitration provision in an international commercial agreement is governed by the United Nations Convention on the Recognition and Enforcement of Foreign Arbitral Awards (‘CREFAA’)”); Sandvik AB v. Advent Intern. Corp., 220 F.3d 99, 102 (3d Cir. 2000) (“This matter arises under Chapter Two of the FAA, which implements the CREFAA.”) See also Rhone Mediterranee Compagnia Francese Di Assicurazioni E Riassicurazoni v. Lauro, 712 F.2d 50, 52 (3d Cir. 1983) (“The Federal Arbitration Act... implements the United States’ accession on September 1,1970 to the Convention...”).


 The members are: Antigua and Barbuda, Argentina, The Bahamas, Barbados, Belize, Bolivia, Brazil, Canada, Chile, Colombia, Costa Rica, Cuba, Dominica, Dominican Republic, Ecuador, El Salvador, Grenada, Guatemala, Guyana, Haiti, Honduras, Jamaica, Mexico, Nicaragua, Panama, Paraguay, Peru, SaintKitts andNevis, SaintLucia, Saint Vincent and the Grenadines, Suriname, Trinidad and Tobago, United States of America, Uruguay, Venezuela. Available at http://www.oas.org/documents/eng/memberstates


 The OAS members who have acceded to the Panama Convention are: Argentina, Bolivia, Brazil, Chile, Colombia, Costa Rica, Dominican Republic, Ecuador, El Salvador, Guatemala, Honduras, Mexico, Nicaragua, Panama, Paraguay, Peru, United States of America, Uruguay, and Venezuela. Available at http://www.sice.oas.org/dispute.


 § 305. Relationship between the Inter-American Convention and the Convention on the Recognition and Enforcement of Foreign Arbitral Awards of June 10, 1958
When the requirements for application of both the Inter-American Convention and the Convention on the Recognition and Enforcement of Foreign Arbitral Awards of June 10, 1958, are met, determination as to which Convention applies shall, unless otherwise expressly agreed, be made as follows:
*204(1) If a majority of the parties to the arbitration agreement are citizens of a State or States that have ratified or acceded to the Inter-American Convention and are member States of the Organization of American States, the Inter-American Convention shall apply.
(2) In all other cases the Convention on the Recognition and Enforcement of Foreign Arbitral Awards of June 10, 1958, shall apply.
9 USCA § 307.


 The Convention on the Recognition and Enforcement of Foreign Arbitral Award of June 10,1958, shall be enforced in United States Courts in accordance with this chapter. 9 U.S.C. 201.


 On November 26,1980, the United Kingdom extended the territorial application in the case of awards made only in the territory of another contracting state to Cayman Islands. See Convention on the Recognition and Enforcement of Foreign Arbitral Awards, available at ht(p://www.uncitral.org/pdf/07-87406_Ebook_ALL.pdf.


 It is noteworthy that neither the Convention nor Chapter 2 empowers any court of a contracting state to act. Congress’s “a court having jurisdiction” accurately reflect “the court... seized of an action” within the meaning of the Convention. To “seize” also means “to take possession of by legal authority. . . .” Dictionary.com. Available at http:// dictionary.reference.com/browse/seized. A court takes by “legal authority” only if it has jurisdiction to do so.


 See also Filippi, 745 F. Supp. at 1324:
Although the [cjourt agrees with the McCreary court that referral to arbitration is mandatory under the Convention and the Act, the [cjourt does not see that the language of the Convention and the Act clearly mandates referral to arbitration exclusively in the form of either a dismissal or a stay of arbitrable issues. Nor does the [c]ourt find any language which suggests that the Convention and the Act cannot accommodate both methods of referral.


 Section 8 (a) states:
(a) Scope of authority; limitation on enactments and taxation
The legislative authority and power of the Virgin Islands shall extend to all rightful subjects of legislation not inconsistent with this chapter or the laws of the United States made applicable to the Virgin Islands, but no law shall be enacted which would impair rights existing or arising by virtue of any treaty or international agreement entered into by the United States, nor shall the lands or other property of nonresidents be taxed at a higher rate than the lands or other property of residents.
48 U.S.C.A. § 1574.


 I must quickly distinguish this from the Virgin Islands long arm statute, the goal of which is to ensure personal jurisdiction for Virgin Islands courts within the Virgin Islands, and not to expand jurisdiction to a foreign territory. See 5 V.I.C. Ann. § 4903.


 See, e.g., Cal. Civ. Proc. Code §§ 1297.11-.432 (Deering 2007); Conn. Gen. Stat. §§ 50a-100 to -136 (2003); 710 HI. Comp. Stat. §§ 30/1-1 to 199-99 (2003); N.C. Gen. Stat. §§ 1-567.30 to .68 (2005); Ohio Rev. Code Ann. §§ 2712.01-.91 (LexisNexis 2000); Or. Rev. Stat. §§ 36.450-.558 (2003); Tex. Civ. Prac. & Rem. Code Ann. §§ 172.001-.310 (Vernon 2005). Colo. Rev. Stat. §§ 13-22-501 to -507 (2006); Ga. Code Ann. §§ 9-9-1 to -43 (1982); Md. Code Ann., Cts. &Jud.Proc. §§ 3-2B-01 to-09 (LexisNexis 2006); Fla. Stat. §§ 684.01-.35 (2006); Haw. Rev. Stat. §§ 658-D-l to -9 (1993). The territory of Guam, offers in a provision, in my view that is consistent with the Convention and Chapter 2 that “[t]his. section only applies where the place of the arbitration is Guam and neither the Federal Arbitration Act nor the New York Convention on the Recognition and Enforcement of Foreign Arbitral Awards apply.” Gu. St. T. 7 § 42A701.


 Richard Nixon, President of the United States, BY THE PRESIDENT OF THE UNITED STATES OF AMERICA A PROCLAMATION, Sept. 1, 1970, BY THE PRESIDENT OF THE UNITED STATES OF AMERICA, Convention done at New York June 10, 1958; 1970 WL104417, T.I.A.S. No. 6997 December 29,1970 reprinted in Gerald Aksen, American Arbitration Accession Arrives in the Age of Aquarius: United States Implements UnitedNations Convention on the Recognition and Enforcement ofForeign Arbitral Awards, 3 Sw. U. L. REV. 37 (1971) (Appx. D. Parti). In the proclamation, the President repeated that the provisions of the convention “shall be observed and fulfilled, as to the United States of America on and after December 29,1970 and as to the territories for the international relations of which theUnited States ofAmericaisresponsibleon and after February 1,1971____” Id. at 38.


 It was suggested by commentators, even before Chapter 2’s adoption by Congress that the best route for the enforcement of the convention is by federal courts. See, e.g., Leonard V. Quigley, Accession by the United States to the United Nations Convention on the Recognition and Enforcement of Foreign Arbitral Awards, 70 Yale L.J. 1049, 1081 (1961) (“The United States should explicitly limit accession to the federal courts, in the sense that those courts will be the only tribunals in which the obligations of the United States under the Convention may be enforced.”). Subsequent to the enactment of Chapter 2 into law, another commentator observed: “The necessary proceeding to secure the terms of the convention shall be in the ‘United States courts," thus vesting jurisdiction in federal courts to hear actions or proceedings in connection with foreign agreements or awards.” Gerald Aksen, American Arbitration Accession Arrives in the Age of Aquarius: United States Implements United Na*219tions Convention on the Recognition and Enforcement ofForeien Arbitral Awards, 3 Sw. U. L. Rev. 16 (1971).


 The sections 452, through 459, and 462 respectively relate to federal court’s powers to remain open perpetually, to take oaths, sxváfederal judges’ accommodation and other housekeeping.


 Restatement (Third) of Foreign Relations Law of the U.S., The American Law Institute and Restatement Third, Restatement of the Foreign Relations Law of the United States, Restatement (Third) of Foreign Relations Law of the U.S., at XI (1987) (“the Introductory Notes, the rules of law in blackletter type, and the Comments express the views of the institute.”) “The reporters’ Notes, on the other hand, reflect the views of the Reporters and describe the legal sources that they have considered relevant.”


 The Restatement (Third) of Foreign Relations makes clear, in its scope section, that it deals with the, foreign relations laws of the United States as the United States deals with other countries. See Restatement of Foreign Relations Law section 1. Compare Restatement of Foreign Relations Law, vol. 1 (Introduction, note. Page 5) (“In this Restatement, the word ‘states’ is used in its international usage, referring to the nation-states that constitute the international political community. The constituent units of the United States are designated “States.” (with initial capital).”) with id. Section 487(1) or (2).


 Because Congress provided concurrent jurisdiction in our grundnorm, it is obvious that this presumption of concurrent jurisdiction is not available in the United States Virgin Islands beyond Virgin Islands causes. Nevada v. Hicks, 533 U.S. 353, 367, 121 S. Ct. 2304, 150 L. Ed. 2d 398 (1994).


 “Chapter 1 applies to actions and proceedings brought under this chapter to the extent that chapter is not in conflict with this chapter or the Convention as ratified by the United States.” 9 U.S.C. § 208.